Citation Nr: 1623605	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for instability/impingement of the left shoulder, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to December 2000, from September 2003 to November 2006, and from June 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2011 VA Form 9, he expressly indicated a desire for a hearing before a Board member at a local VA office (Travel Board hearing).  

An October 2015 Report of General Information indicates that RO personnel had attempted to call the Veteran, but had been told that he had moved.  It does not appear that a new address was requested.   The AOJ attempted to send a letter to the Veteran advising him of the scheduling of his Board hearing to a new address that had "been discovered," but there is no record in the Veteran's electronic claims file (either in Virtual VA or in the Veterans Benefits Management System) of how the new address was identified.  In April 2016, the Veteran's representative cotended that a new Travel Board hearing should be scheduled based upon the October 2015 Report of General Information after verification of the Veteran's address.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's current address, including by contacting his representative and calling the phone number listed in the October 2015 report of contact, and from the locations where direct deposits of his benefits are being sent.  All efforts must be adequately documented and associated with the claims file.  

2.  Thereafter, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with his June 2011 request and the April 2016 request of his representative. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

